IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-06-00039-CV
 
In re
Bonnie R. Echols
 
 

Original Proceeding
 
 

ORDER FOR MEDIATION,
CONDITIONALLY REQUESTING A
RESPONSE
AND STAY OF PROCEEDINGS

 
          The Petition for Writ of Mandamus and
Motion for Emergency Stay filed by Bonnie R. Echols were considered by the
Court.  Tex. R. App. P. 52.
MEDIATION
The Legislature has provided for the resolution
of disputes through alternative dispute resolution (ADR) procedures.  See
Tex. Civ. Prac. & Rem. Code Ann.
§§ 154.001-.073 (Vernon 2005).  The policy behind ADR is stated in the statute:
§ 154.002. Policy
It is the policy of this state to encourage the
peaceable resolution of disputes,
. . . and the early settlement of pending
litigation through voluntary settlement procedures.
 
Id. § 154.002.
We believe that referral of this matter is
appropriate for resolution by mediation, a mandatory but non-binding settlement
conference, conducted with the assistance of the mediator.  Mediation is
private, confidential, and privileged.   See id. §§ 154.021, 154.023(a);
10th Tex. App. (Waco) Loc. R. 9.
Hon. W. T. McDonald, Jr. (979-822-3759) is
appointed as Mediator.  Unless the Mediator agrees to mediate without fee, the
Mediator will negotiate a reasonable fee with the parties, and the parties
shall each pay one-half of the fee directly to the Mediator.  The total fee
will ultimately be taxed as costs by the Court. 
The parties are directed to confer with the
Mediator to establish a date for the Mediation, which shall take place in Brazos County, Texas.  In the event the parties cannot agree on a date for the mediation,
the Mediator shall select and set a date and time, within 45 days after the
date of this order.
At least three days before the first scheduled
mediation session, each party shall provide the Mediator and all other parties
with an information sheet setting forth the party=s
positions about the issues in the case and produce all information necessary
for the Mediator to understand the issues presented.  The Mediator may require
any party to supplement the information required by this Order.
Named parties, including Bonnie R. Echols, Earl
George Carpenter, and Mexia Industrial Products, Inc., accompanied by their
counsel if so represented, shall attend and be present during the entire
mediation process.  Each corporate party must be represented by an executive
officer or other representative with authority and discretion to negotiate a
settlement.  Failure or refusal to attend the mediation as ordered may result
in the imposition of sanctions, as permitted by law.
After mediation, the Mediator must advise the
Court, in writing, when the process was completed, whether the parties and
their representatives and counsel appeared as ordered, whether a settlement
resulted, and the amount and terms of his fee agreement.  The Mediator shall
send a copy of the report to each party.
If the event the mediation is unsuccessful in settlement of the litigation pending between 
the parties, the Court requests that a response to the Petition for Writ of
Mandamus be filed by any person whose interest would be affected by the relief
sought in the petition.  Tex. R. App. P.
52.  Any response shall be filed with the Clerk no later than 5:00 p.m.
on the fourteenth day after the Mediator files his report.
Any objection to this Mediation Order must be
filed with this Court and served upon all parties within 10 days or it is
waived.
STAY OF PROCEEDINGS
          Relator’s Motion for Emergency Stay is
granted.  All underlying proceedings in the district court in Cause No.
27,347-A are stayed until this Court determines Relator’s petition for writ of
mandamus or until further order of this Court.  See Tex. R. App. P. 52.10.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
          (Chief
Justice Gray dissenting)
Order
issued and filed March 8, 2006
Do
not publish